Conviction is for the offense of murder; punishment fixed at confinement in the penitentiary for a period of twenty-five years.
The indictment is regular, and the record reveals no fundamental error.
No bill of exceptions points out any adverse rulings upon the trial; no statement of facts accompanies the record.
Some effort was made by the appellant to secure a transcript of the stenographer's notes preliminary to presenting his motion for new trial. This was refused, but no bill of exceptions was reserved to the failure to grant the motion. The motion does not seem to have been prepared with the view of securing the statement of facts under the terms of Article 1933, Revised Civil Statutes, and Articles 845 and 846 of the Code of Crim. Procedure.
Appellant was represented by an attorney not shown by record to have been appointed by the court but presumably of his own selection. No complaint by bill of exceptions is made concerning the action of the court upon this matter. It is mentioned for the reason that in a proper case the statement of facts should be furnished, although the accused is unable to pay for it. See Ex parte Fread, 83 Tex.Crim. Rep..
Finding no error in the record, the judgment is affirmed.
Affirmed.